JUDICIAL ETHICS ADVISORY PANEL QUESTION: May a Judge of a District Court of the State of Oklahoma serve as a member of The Dispute Resolutions Board of a sovereign Indian Nation?
FACTS: The members of the Board would serve without pay. The duties of the board would be to settle disputes among tribal members or claims that tribal members, tribal council members or tribal administration have violated the Constitution, Bylaws or rules and regulations of the tribe.
ANSWER: No
DISCUSSION: The board as proposed will have the responsibility of deciding questions of fact as to matters coming before it. Canon 4C(2) provides A judge should not accept appointment to a governmental committee or commission or other governmental position that is concerned with issues of fact or policy on matters other than the improvement of the law, the legal system or the administration of justice . . . Canon 4F provides A judge should not act as an arbitrator or mediator.
/s/ Robert L. Bailey, Chairman
/s/ Robert D. Simms, Vice Chairman
/s/ Milton C. Craig, Secretary